DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LONGINO ROMAN CRUZ,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D19-1955

                               [July 1, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sandra K. McSorley, Judge; L.T. Case No.
18CF003349AMB.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

FORST, J.

    The defendant appeals from his convictions for carjacking with a
firearm and aggravated assault with a firearm. He raises two issues on
appeal. We affirm as to both and write only to address his second
argument that the trial court erred in denying the defendant’s motion for
mistrial related to the court’s failing to strike the jury panel after a
prospective juror had recognized defense counsel as a public defender.
Even if properly preserved for review, we find no error with respect to this
issue.

                               Background

    During jury selection, when the panel was asked if they recognized any
of the persons involved in the case, a prospective juror stated, “I recognize
the Public Defender. I interned with the Public Defender’s office in
(inaudible).” At sidebar, defense counsel said he did not recognize the
prospective juror but was concerned that she had identified him and his
co-counsel as “Public Defender.” Defense counsel stated: “[W]e do
everything within our power to avoid that so the jury doesn’t think any
less of our clients based off of the allegations because of the misconception
that many people have about Public Defenders and why people can’t afford
private counsel and things of that nature.” Defense counsel moved for a
mistrial and offered to research the issue. He later acknowledged he found
no cases directly on point.

  In the interim, the trial court gave a curative instruction to the jury
panel, noting:

      And what’s important to me is that you gotta trust me on this
      that there is nothing negative to have somebody who chose
      out of a sense of dedication to the system to be a government
      lawyer, be it a prosecutor in the State Attorney’s Office or a
      Public Defender. That there’s nothing negative about that. If
      anything, that’s a badge of honor.

    Defense counsel noted he was “fine with” the court’s instruction. The
trial court then asked the panel, row by row, if anyone had any feelings or
reaction or “any impact . . . whatsoever” to the prospective juror
“referenc[ing] her knowing one of the fine lawyers at defense table as being
a member of the Public Defender’s Office.” No hands went up in response
to the court’s questions.

   The defense renewed its motion for a mistrial a few times on the first
day of jury selection. At the end of the day, the trial court denied the
motion but left open the option for defense counsel “to renew it.” On the
second day of jury selection, the trial court again noted “we’re not done
yet” and the defense could renew the motion. But the defense did not
renew the motion after that point. The State and defense conducted their
questioning of the panel, after which they exercised strikes until a final
panel was accepted by both parties. The jury was then seated and sworn.

                                   Analysis

   We review the denial of a motion to strike the jury panel for an abuse
of discretion. Morris v. State, 219 So. 3d 33, 41 (Fla. 2017).

    The defendant argues the trial court erred in denying his motion to
strike the jury panel and his motions for mistrial 1 after defense counsel

1“Technically the court would simply strike the jury venire and no mistrial would
be declared, as the jury had not yet been selected and sworn.” Prater v.
Comprehensive Health Ctr., LLC, 185 So. 3d 559, 560 n.3 (Fla. 3d DCA 2016).

                                       2
was identified as “public defender,” contending this information may have
prejudiced members of the panel. We agree with the State that the issue
was not preserved for appellate review, and that it lacks merit regardless.

   The issue is not preserved because the defendant “failed to either renew
his objection prior to the jury being sworn or accept the jury subject to his
earlier objection.” Baccari v. State, 145 So. 3d 958, 961 (Fla. 4th DCA
2014) (quoting Brandon v. State, 768 So. 2d 1189, 1190 (Fla. 3d DCA
2000)).

    Nor did the trial court err in refusing to strike the jury panel. The
prospective juror simply indicated that she recognized defense counsel as
being with the Public Defender’s Office because she had interned at that
office. She did not disparage the office or those represented by the office.
Furthermore, the trial court gave a suitable curative instruction and
inquired of the panel whether the comment would affect their judgment.
Not a single juror raised a hand or otherwise indicated that this
information had any impact. The defendant’s claim that he was prejudiced
by the jury panel learning he was represented by public defenders is pure
speculation and not a ground for striking the panel.

                                Conclusion

   The trial court did not err in denying the defendant’s motion to strike
the jury panel/motion for mistrial. On this and the other issue raised in
the defendant’s appeal, we affirm.

   Affirmed.

LEVINE, C.J., and DAMOORGIAN, J., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3